Citation Nr: 0410058	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-13 550 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to reopen the 
claim of service connection for the cause of the veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and T. H. 


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 


INTRODUCTION

The veteran served in the New Philippine Scouts from July 1946 to 
April 1949.  He died in December 1985.  The appellant is the 
veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic 
of the Philippines.  The appellant testified at a hearing before 
the undersigned in September 2003.  A transcript of the hearing is 
now part of the record before the Board. 


FINDINGS OF FACT

1.  In an April 1996 rating decision, the RO denied service 
connection for the cause of the veteran's death; after the 
appellant was notified of the decision and of her procedural and 
appellate rights, she did not file a notice of disagreement and 
the rating decision became final.

2.  The evidence presented since the April 1996 decision does not 
bear directly and substantially upon the specific matter under 
consideration; is cumulative or redundant; or it is not by itself 
or in connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision by the RO denying service 
connection for cause of the veteran's death became final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(a), 20.1103 
(2002).

2.  New and material evidence has not been presented to reopen the 
claim of service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


Veterans Claims Assistance Act (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  

1.  Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the United 
States Court of Appeals for Veteran Claims (CAVC) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103, must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  

In the present case, the appellant submitted her claim in January 
2001.  In a letter, dated in May 2001, addressing the VCAA, the RO 
provided the appellant preadjudicatory notice under 38 U.S.C.A. § 
5103.  To support her claim, the RO notified the appellant that in 
order to reopen her claim she needed to submit new and material 
evidence, pertaining to an injury, disease or event in service and 
a relationship between the cause of the veteran's death and an 
injury, disease, or event in service.  The RO notified the 
appellant that VA would obtain service records, including service 
medical records, that VA would request other medical evidence she 
identified, that she could submit a medical opinion from her own 
doctor, and that she should submit the evidence within 60 days.  
After submitting additional evidence, the RO adjudicated the claim 
in a December 2001 rating decision.  For these reasons, the Board 
finds that the RO's preadjudicatory notice complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence); 
Charles v. Prinicipi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and Pelegrini, supra. 
(preadjudicatory VCAA notice).  

As for the content of the notice, that is, the 60 days for 
submitting evidence, the Veterans Benefits Act of 2003, P.L. 108-
183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified in part 
at 38 U.S.C.A. § 5103) authorizes the Secretary of VA to make a 
decision on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on November 
9, 2000, immediately after the enactment of the VCAA, supersedes 
the decision of the United States Court of Appeals for the Federal 
Circuit that invalidated a regulatory provision, implementing the 
VCAA, that required a response to VCAA, as here, in less than the 
statutory one-year period.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

Also, as to the content of the notice, while language to the 
effect that the appellant should submit "any evidence in the 
claimant's possession that pertains to the claim" was not 
included, such notice is not a statutory requirement as 
interpreted by the General Counsel of VA notwithstanding the 
CAVC's analysis in Pelegrini.  VAOPGCPREC 1-2004.  For these 
reasons, no further procedural development is required to comply 
with the duty to notify under the VCAA.

2.  Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  After the VCAA notification letter was 
sent, the appellant submitted additional evidence to substantiate 
her claim.  As she has not identified any additional evidence and 
as there are no additional records to obtain, the Board concludes 
that the duty-to-assist provisions of the VCAA have been complied 
with. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Summary of the Evidence Previously Considered and of the 
Procedural History 

A copy of the death certificate discloses that the veteran died in 
December 1985.  The causes of death were listed as PTB (pulmonary 
tuberculosis).  No other condition was listed as the cause of 
death.  

During his lifetime, the veteran did not have an adjudicated 
service-connected disability. 

The service medical records consist of the reports of examination 
on entrance to and separation from service.  On entrance 
examination, a chest X-ray was negative. On separation 
examination, neither the lungs nor a chest X-ray was significantly 
abnormal. 

A copy of the marriage certificate discloses the veteran and the 
appellant were married in 1950.  

After service, in a December 1970 statement, a private physician 
reported that a November 1950 X-ray showed infiltrations in both 
lungs with cavitation in the left lung.  The impression was 
moderately advanced PTB.  In an accompanying document, dated in 
February 1950, signed by the same physician, there was reference 
to a chest X-ray and a diagnosis of moderately advanced PTB. 

In a June 1971 statement, the veteran reported that he was 
suffering from advanced tuberculosis.  

On VA examination in December 1971, the veteran gave a history of 
coughing since 1950.  The diagnosis was Koch's pulmonary. 

In a joint affidavit, sworn in February 1973, P. B. and M. D. 
stated that, during service together with the veteran, they saw 
that the veteran suffered from coughs, colds, fever, and poor 
vision. 

In an October 1973 statement, a private physician stated that the 
veteran was a patient of his after the veteran was discharged from 
service.  In the statement, the physician referred to a September 
1970 X-ray and the diagnosis of bilateral, far advanced, PTB. 

In 1974, the veteran submitted a copy of an April 1949 progress 
note with reference to subacute PTB.  In the note, a chest X-ray 
was recommended. 

In June 1991, the appellant filed her initial claim for dependency 
and indemnity compensation or death pension.  In February 1992, 
the RO asked the appellant to submit evidence to support her claim 
of service connection for the cause of the veteran's death, 
including a copy of the public record, documenting the veteran's 
death.  In June 1992, the RO notified the appellant that she had 
not responded to the request for evidence and her claim was 
denied.  She was told that if she responded within the year of the 
request for evidence her claim would be considered.  The RO also 
informed her of her procedural and appellate rights.  There was no 
further correspondence from the appellant until December 1995.  
Where as here, if evidence requested in connection with an 
original claim is not furnished within one year of the date of the 
request, the claim is considered abandoned and no further action 
will be taken unless a new claim is received.  38 C.F.R. § 3.158. 

In December 1995, the appellant applied to reopen her claim by 
submitting a copy of the public record, documenting the veteran's 
death.  In an April 1996 rating decision on the merits, the RO 
denied service connection for the cause of the veteran's death on 
grounds that PTB was neither incurred in service nor manifested to 
a compensable degree during the three-year post-service 
presumptive period.  In May 1996, the RO notified the appellant of 
her procedural and appellate rights.  In an April 1997 response to 
the appellant's October 1996 request for reconsideration of the 
denial of service connection for the cause of the veteran's death, 
the RO notified her that she should file a notice of disagreement 
to appeal the April 1996 rating decision to the Board if she 
believed it was not correct.  

Current Claim 

There was no further correspondence from the appellant until she 
filed her current claim to reopen that was received in January 
2001.  After the RO denied the claim in December 2001, the 
appellant appealed to the Board.

To reopen a claim that has been previously denied, new and 
material evidence must be presented.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

While there has been an amendment to 38 C.F.R. § 3.156(a) during 
the pendency of the appeal, the amended version applies to claims 
filed on or after August 29, 2001.  As the appellant's claim was 
file prior to that date, the pre-amended version applies and it is 
that version that is cited above.  

Analysis

The additional evidence presented consists of the following.

Item (1) is a January 2001 statement of a private physician, who 
stated that the veteran was hospitalized for active PTB in May 
1949 and that the records are not available.  While the evidence 
has not been previously considered, it is not new and material 
evidence because it is cumulative of evidence previously 
considered by the RO in the April 1996 rating decision, namely, 
reference to PTB within the post-service, three-year presumptive 
period.  The RO rejected the previously submitted evidence because 
a diagnosis of active PTB by private physician on the basis of an 
examination or treatment will not be accepted to show the disease 
was initially manifested after discharge from service unless 
confirmed by acceptable clinical, X-ray or laboratory studies, or 
by findings of active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374(c).  In the 
physician's statement, he does not identify any of the acceptable 
methods for confirming the diagnosis of active PTB.

Item (2) consists of a copy of the public record, documenting the 
veteran's death, that is not new and material evidence because the 
record is redundant as it was previously considered by the RO in 
the April 1996 rating decision. 

Item (3) consists of a copy of the marriage certificate that is 
not new and material because it is also redundant. 

Item (4) is a June 2001 statement of a hospital official, who 
reported that records from 1976 to 1985, including any record of 
the veteran's hospitalization in 1980, were destroyed by insect 
infestation.  While this evidence is new, it is not material 
because it does not bear directly and substantially on the issue 
of whether PTB had onset in service or whether PTB was manifested 
to a compensable degree within the post-service presumptive period 
as it refers to hospitalization in 1980, three decades after the 
veteran's discharge from service. 

Item (5) consists of June 2001 statement of a private physician, 
who reported treating the veteran for PTB in September 1970.  The 
statement is accompanied by a clinical record dated in September 
1970.  This evidence is not new and material because it is 
cumulative of evidence previously considered, that is, treatment 
of PTB, decades after service. 

Item (6) is a hospital appointment card, dated in 1980.  While new 
evidence, it is not material because it does not bear directly and 
substantially on the issue of whether PTB had onset in service or 
whether PTB was manifested to a compensable degree within the 
post-service presumptive period.  

Item (7) is a statement of a private physician, who stated that 
the veteran was diagnosed with active PTB in May 1949, that the 
veteran received sporadic treatment thereafter including in 
September 1970, in 1980, resulting in the veteran's death in 1985.  
While the evidence has not been previously submitted, it is not 
new and material because it is cumulative of evidence previously 
considered by the RO in the April 1996 rating decision to the 
extent that it refers to a diagnosis of active PTB within the 
post-service, three-year presumptive period.  As discussed above, 
the RO rejected the previously submitted evidence because a 
diagnosis of active PTB by private physician will not be accepted 
to show the disease was initially manifested after discharge from 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis based 
upon acceptable hospital observation or treatment.  In the 
physician's statement, he does not identify any of the acceptable 
methods for confirming the diagnosis of active PTB.  

Item (8) is the testimony of the appellant.  The appellant 
testified that after they were married the veteran complained of 
difficulty breathing and that he was treated in 1952 by a 
physician, who said that the veteran had PTB.  In this case, the 
appellant's testimony about what a physician said and her account 
of what he purportedly said, is too attenuated and inherently 
unreliable to constitute medical evidence.  Therefore, the 
testimony, is not new and material evidence because it does not 
bear directly or substantially of the medical issue of the onset 
of PTB. 

For the above reasons, the additional evidence is not new and 
material.  


ORDER

As new and material evidence has not been presented, the claim of 
service connection for the cause of the veteran's death is not 
reopened. 


____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



